Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 1 after the formulae and just before “wherein R1 is a hydrogen atom” delete the left parenthesis “(“. 
At the end of claim 1 delete the right parenthesis “)“.

In claim 2 after the formula and just before “wherein A3O” delete the left parenthesis “(“.
At the end of claim 2 delete the right parenthesis “)“.

In claim 12 after the formula (1) and just before “wherein R11” delete the left parenthesis “(“.
In claim 12 just before the formula (2) and after “number of 1 to 20” delete the right parenthesis “)“.
In claim 12, delete the last paragraph and insert in its place:
wherein R15, R16, R17, and R18 are each independently a hydrogen atom, a glycidyl group, a C1-22 hydrocarbon group, --(CH2)c--COOM, --COOM, --COOR19, wherein R19 is a C1-22 hydrocarbon group, --(CH2)c--COOM, --COOM, or a glycidyl group, or R15 and R16 or R17 and R18 

In claim 14 after the formulae and just before “wherein R1 is a hydrogen atom” delete the left parenthesis “(“. 
At the end of claim 14	 delete the right parenthesis “)“.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art includes Kraus et al (US 20160319072 A1) and other references such as Dierschke et al (US 20150080500 A1) which disclose very similar polymers to the polycondensation product P, but would require picking-and-choosing from a myriad of elements to include the claimed formula (B) with the alkyl or alkenyl group of R2, the (poly)ether group A2O, and the phosphate ester group Y1. So only a prima facie case of obviousness can be made over the references, not a case of anticipation. Applicant recreates the closest prior at as exemplified in JP 5507809B2 and JP 2014-503667 A in the comparative examples in the specification, which only differ from the claimed formula in the lack of an alkyl or alkenyl group R2 in formula (B). The Tables 3-7 in the Specification show unexpectedly improved properties including Setting time and Compressive strength and many others. The results are impressive and consistent in a number of various Concrete compositions. Any prima facie case of obviousness over the aforementioned references (in combination with references disclosing the claimed polymer Q such as Tanaka et al (JP 2003327459 A) and others) would be obviated by the unexpected results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766